DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/585,932 filed on September 27, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 02/17/2022 responding to the Office action mailed on 11/16/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1, 2, 4, 10-12, and 17-30.

Allowable Subject Matter           
Claims 1, 2, 4, 10-12, and 17-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1, 11, and 20 the prior art of record Jin (US-2007/0107774), Chen (US-9,871,112), and Xing (US-2018/0006129) disclose most aspects of the claimed invention.  However, with respect to claims 1 and 11, they do not disclose that “the amorphous layer and the crystals are made of HfZrO2”.
the second dielectric layer includes an amorphous layer and crystals, which are made of a material selected from the group consisting of La2O3, Y2O3 and Gd2O3”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/Nelson Garces/Primary Examiner, Art Unit 2814